      Case 1:18-cv-08653-VEC-SDA Document 262 Filed 04/24/21 Page 1 of 2




                                                                        D. GEORGE SWEIGERT
                                                                         GENERAL DELIVERY
                                                                       NEVADA CITY, CA 95959


                                                                                     April 24, 2021
Magistrate Judge Stewart D. Aaron
U.S. District Court
500 Pearl Street
New York, New York 10007-1312

SUBJ: Tentative issues for May 4th, 2021 discovery conference.
      1:18-cv-08653-VEC-SDA

Your Honor,

1.     As you are aware, the Defendant will now be allowed to amend his written ANSWER and
proceed in one of two paths for a dispositive motion: (1) F.R.C.P. Rule 12(c) or (2) Rule 56 motion.
The Plaintiff needs to understand which path the Defendant will take (Rule 12(c) or Rule 56) at
the earliest possible opportunity. The choice of the path will greatly impact anticipated discovery.
2.     As you are well aware, the Plaintiff has never missed a deadline of any kind (although
erroneously reported that the Plaintiff had by District Judge Valerie E. Caproni in her last order).
3.     Meanwhile, the Defendant is a classic example of a care-free foot-dragging discovery
obstructionist (who has missed every discovery deadline imposed by this Court). Somehow two
parties at the opposite ends of the deadline question (one who misses every deadline vs. one was
has never missed a deadline) are lumped into the so-called contextualization of an “Internet fracas”
and are held to be equally bad and at fault.
4.     No matter. To aid in the efficient administration of this Court, the Plaintiff requests that
the Defendant advise the process he intends to follow – Rule 12(c) or Rule 56 soon. The choice
wildly impacts discovery issues. For instance, Rule 12(c) allows the review of public facts by a
court, such as the Requests for Judicial Notice that have been recently discarded.
5.     To aid in the efficient administration of this Court, the Plaintiff seeks to pursue a
defamation per se only strategy, thus carving out issues of “special damages”. The Plaintiff is
confident that the present pleadings (with the addition of certain public documents) will withstand
whatever jumble of irrelevancies the SPUTNIK commentor Jason Goodman cares to cook up.



                                                 1
      Case 1:18-cv-08653-VEC-SDA Document 262 Filed 04/24/21 Page 2 of 2




6.      Thus, the Plaintiff owes no discovery, to anyone, to demonstrate the claims for defamation
per se. The entire burden of discovery now rests on the Defendant, who has removed all relevant
video podcast materials temporarily from the Internet.
7.      As the Defendant has never met any discovery deadline in this Court, the Plaintiff assumes
that this trend will continue. Utter non-compliance with discovery by the Defendant is not the
most troubling matter, it is the comparison that the Plaintiff and the Defendant are somehow alike
in this area.
8.      Therefore, please consider this letter as a withdrawal of any claims related to special
damages in this matter (taken in the interests to protect critical cyber infrastructure information
from the Russia friendly Defendant).


                Respectfully,                                   D. GEORGE SWEIGERT
                                                                 GENERAL DELIVERY
                                                            NEVADA CITY, CA 95959-9998
                D. Geo. Sweigert                    SPOLIATION-NOTICE@MAILBOX.ORG




                                   CERTIFICATE OF SERVICE

The undersigned hereby attests under penalties of perjury that copies of this communication
have been sent via electronic mail message to the following parties on the twenty-four (4/24)
day of April, two thousand and twenty-one (2021).

 Clerk of the Court, Room 200                       Jason Goodman, CEO
 temporary_pro_se_filing@nysd.uscourts.gov          truth@crowdsourcethetruth.org




                                                                       D. GEORGE SWEIGERT
                                                                           Pro Se Non-Attorney
                                                                        GENERAL DELIVERY
                                                                      NEVADA CITY, CA 95959




                                                2
